United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, NORTH QUINCY
POST OFFICE, Quincy, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Damon Williams, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1189
Issued: January 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2011 appellant, through his attorney, filed a timely appeal of a November 8,
2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision terminating
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective June 7, 2009; and (2) whether appellant
has met his burden of proof in establishing any continuing disability or medical residuals on or
after June 7, 2009.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 4, 2001 appellant, then a 47-year-old letter carrier, filed an occupational disease
alleging that he developed degenerative cervical and lumbar spine disease due to lifting in the
performance of duty. OWCP assigned File No. xxxxxx812 and accepted his claim for cervical
spine muscle spasm on July 5, 2001.
Appellant filed a notice of traumatic injury on June 12, 2002 asserting that he sustained
neck pain as a result of an automobile accident on that date. An x-ray report dated June 19, 2002
demonstrated mild degenerative disc disease at C4-5 with no fracture. On June 23, 2002 OWCP
assigned File No. xxxxxx771 and accepted his claim for cervical strain.2
On November 5, 2008 appellant filed a notice of recurrence of disability alleging that the
employing establishment withdrew his light-duty position in the National Reassessment Process.
OWCP accepted this claim on January 12, 2009.
OWCP referred appellant for a second opinion evaluation on February 3, 2009.
Dr. Joel A. Saperstein, a Board-certified orthopedic surgeon, in his report of February 19, 2009,
stated that appellant’s symptoms were minimal and that objective findings were lacking any
evidence of significant objective orthopedic deficit of his neck or shoulder. He diagnosed
chronic neck strain with degenerative arthritis of the spine. Dr. Saperstein opined that appellant
had no residuals of the employment injury of 2000 and could return to full duty with no
disability due to his accepted employment injuries. He noted that appellant could have
subjective discomfort due to his age-related progression of degenerative arthritis.
In a letter dated April 24, 2009, OWCP proposed to terminate appellant’s wage-loss
compensation benefits and medical benefits based on Dr. Saperstein’s report.
Appellant disagreed with Dr. Saperstein’s findings. He submitted a note dated May 4,
2009 from his physician Dr. George P. Whitelaw, an orthopedic surgeon, stated that appellant
could continue to perform modified duties lifting less than 10 pounds and avoiding repetitive
stooping, twisting or bending.
By decision dated June 1, 2009, OWCP terminated appellant’s compensation and medical
benefits effective May 25, 2009 based on Dr. Saperstein’s report.
Appellant requested reconsideration on June 12, 2009.
chiropractor, Dr Allan German.

He submitted a note from a

By decision dated August 18, 2009, OWCP reviewed the merits and denied modification
of the June 1, 2009 termination decision.
Appellant requested reconsideration on August 12, 2010 and alleged errors in OWCP’s
termination decision as well as a conflict of medical opinion evidence between Drs. Whitelaw
and Saperstein. Dr. Whitelaw completed a report on May 11, 2010. He reviewed appellant’s
2

OWCP combined the files under Master File No. xxxxxx812.

2

history of injury and medical treatment. Dr. Whitelaw diagnosed mild degenerative disc disease
at C4-5 and stated that this condition was directed related to the June 12, 2002 employment
incident.
By decision dated November 8, 2010, OWCP modified the date of termination to reflect
that appellant received compensation benefits through June 7, 2009 but otherwise affirmed its
prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment, it
may not terminate compensation without establishing that the disability has ceased or that it is no
longer related to the employment.4 Furthermore, the right to medical benefits for an accepted
condition is not limited to the period of entitlement for disability.5 To terminate authorization for
medical treatment, OWCP must establish that appellant no longer has residuals of an
employment-related condition which require further medical treatment.6
ANALYSIS -- ISSUE 1
OWCP accepted that appellant developed cervical spine muscle spasm in 2000.
Appellant returned to light-duty work and sustained a second neck injury in 2002 due to a motor
vehicle accident. It accepted this claim for cervical strain. Appellant’s attending physician,
Dr. Whitelaw continued to support the need for light-duty work to accommodate appellant’s
neck condition.
OWCP referred appellant for a second opinion evaluation with Dr. Saperstein, who
completed a report on February 19, 2009 finding that appellant’s symptoms were minimal.
Dr. Saperstein concluded that there were no objective findings of orthopedic deficit in
appellant’s neck. He diagnosed chronic neck strain with degenerative arthritis of the spine.
Dr. Saperstein opined that appellant’s current condition was due to his preexisting degenerative
condition and that appellant had no residuals or disability due to the accepted employment
injury. He stated that appellant could return to full duty and required no further medical
treatment.
The Board finds that Dr. Saperstein’s report is entitled to the weight of the medical
opinion evidence. Dr. Saperstein reviewed the factual and medical history and provided a
comprehensive report finding that appellant’s accepted cervical condition had resolved and that

3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Furman G. Peake, 41 ECAB 361, 364 (1990).

6

Id.

3

his current symptoms and any disability were attributable to his degenerative condition which
was not caused by his employment.
On May 4, 2009 Dr. Whitelaw stated that appellant could continue to perform modified
duties lifting less than 10 pounds and avoiding repetitive stooping, twisting or bending. This
note did not provide a history of injury, did not provide physical findings and did not offer any
medical reasoning explaining why appellant’s current condition was related to his employment
injury. For these reasons this report is not sufficient to create a conflict with Dr. Saperstein’s
well reasoned report.
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits based on Dr. Saperstein’s report.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to him to establish that he had disability causally related to his accepted
employment injury.7 To establish a causal relationship between the condition, as well as any
disability claimed and the employment injury, the employee must submit rationalized medical
opinion evidence, based on a complete factual background, supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant. The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.8
ANALYSIS -- ISSUE 2
Following OWCP’s termination of his compensation and medical benefits, appellant
submitted a report dated May 11, 2010 from Dr. Whitelaw reviewing appellant’s history of
injury and medical treatment. Dr. Whitelaw opined that appellant’s diagnosed condition of mild
degenerative disc disease at C4-5 was directly related to the June 12, 2002 employment injury.
Dr. Whitelaw offered a detailed report and reached the opposite conclusion from
Dr. Saperstein, finding that appellant’s degenerative disc disease was related to his employment.
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
7

George Servetas, 43 ECAB 424, 430 (1992).

8

James Mack, 43 ECAB 321 (1991).

4

and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.9 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.10 As there is disagreement between appellant’s
physician Dr. Whitelaw and OWCP’s second opinion physician, Dr. Saperstein, the Board finds
that OWCP must undertake further development and refer this case to an impartial medical
examiner to determine whether appellant’s diagnosed degenerative condition was caused or
aggravated by his accepted employment injury. After this and such further development as
OWCP deems necessary, OWCP should issue an appropriate decision.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective June 7, 2009. The Board further finds that he has submitted
sufficient medical evidence of continuing disability and medical residuals to require additional
development based on a conflict in medical opinion evidence.

9

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

10

R.C., 58 ECAB 238 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the November 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed in part, set aside in part and remanded for further
proceedings consistent with this decision of the Board.
Issued: January 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

